Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments submitted 09/30/2022 with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-9, 11- 15, 20-22, 24, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Koselka (US 20050126144) in view of Yamamoto (US 20200012239).

For claim 1, Koselka teaches: A method comprising:

receiving, at data processing hardware of a robot, from at least one sensor, sensor data associated with an environment of the robot ([0011], disclosing a robot moves through a field first to "map" the field to determine plant locations, the number and size of fruit on the plants and the approximate positions of the fruit on each plant. A robot employed in this embodiment may comprise a GPS sensor to simplify the mapping process. A camera or cameras on the arm or arms of the robots may be mounted in appropriately shaped protective enclosures so that they can be physically moved into the canopy of the plant if necessary to map the fruit locations from inside the canopy. GPS sensor and camera are sensors. [0088], disclosing internal computer and electronics may control the arm motors as well as navigate the scout through the field or a centralized server may be utilized in order to perform these functions);

generating, by the data processing hardware, an environmental map representative of the environment based on the received sensor (Abstract, disclosing a robot moves through a field first to "map" the field to determine plant locations, the number and size of fruit on the plants and the approximate positions of the fruit on each plant); and

recording, by the data processing hardware, a respective action for the robot to perform at each target location of one or more target locations within the environment (Abstract, disclosing a robot moves through a field first to "map" the field to determine plant locations, the number and size of fruit on the plants and the approximate positions of the fruit on each plant. Once the map of the fruit is complete for a field, the robot can plan and implement an efficient picking plan for itself or another robot. [0014], disclosing aspect of this approach is that it pre-maps the individual vegetable locations on the plant and optionally preplans a picking sequence. A picking plan and picking sequence is respective action for the robot to perform at each respective target location. [0052], disclosing the picking plan may comprise fruit specific picking times so that multiple passes through a field are utilized in order to pick each fruit at its optimum ripeness level); and

generating, by the data processing hardware, a behavior based on traversal of the environment by the robot and recording the respective action for the robot to perform at each target location, wherein the behavior links each one of the one or more target locations to one or more actions, wherein execution of instructions associated with the behavior commands the robot to navigate to each target location and to perform the one or more actions linked to the particular target location based in a location of the robot corresponding to the particular target location ( [0052], disclosing the picking plan may comprise fruit specific picking times so that multiple passes through a field are utilized in order to pick each fruit at its optimum ripeness level. [0048], disclosing plan may include size or ripeness thresholds based on color or color pattern, such that only the ripe tomatoes are picked and the robot comes back the next day or week to pick the rest of the crop. Abstract, disclosing a robot moves through a field first to "map" the field to determine plant locations, the number and size of fruit on the plants and the approximate positions of the fruit on each plant. Once the map of the fruit is complete for a field, the robot can plan and implement an efficient picking plan for itself or another robot. A plan to pick certain (ripe) fruit from a tree and not pick other fruit (unripe) is a behavior that is generated based on traversal of environment. Furthermore, each tree will have different number of ripe/unripe fruit and at different locations, all of these differentiate a picking plan for one tree i.e. one target location from another tress i.e. another target location)

Koselka teaches of generating behaviors associated with respective target locations on the map, however does not explicitly disclose behaviors to be in form of behavior tree.

Yamamoto teaches of generating a behavior tree for robot operation ([0105], disclosing a behavior plan can be mentioned which describes conditional branches for selecting defined operation in the form of a tree structure. Since the behavior plan controls the autonomous operation device 100 according to the recognition result, the behavior plan can be positioned in the behavior control program based on the environment (situation) recognition. [0173], disclosing for every predetermined control cycle, the autonomous operation device 100 driving the behavior plan starts searching the tree from the root of the tree, and selects the defined operation corresponding to the terminal node that matches the currently observed external environment and internal state. [0105], disclosing  the behavior plan can be positioned in the behavior control program based on the environment (situation) recognition. In this sense, the behavior plan also corresponds to a part of the functions of artificial intelligence (AI) in a broad sense). 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Koselka to employ a behavior tree as taught by Yamamoto to select ideal operation according to change observed in the environment. See Yamamoto [0133].
Claim 14 recites same limitations as of claim 1, hence is also rejected under same basis.

For claim 2, modified Koselka teaches: The method of claim 1, wherein the one or more actions linked to the particular target location are selected from a playbook of actions associated with the corresponding particular location ([0013], disclosing harvester robot comprises a self-propelled automated platform with one or more articulating picking arms. Each arm may include one or more cameras and/or an embedded processor to accurately locate and reach each piece of fruit/vegetable, and a "hand" to grab and pick the fruit. [0035], disclosing determine everything from optimal pruning strategies to scheduling the harvest. [0081], disclosing  on the orchard, or field, the robot harvester may be picking multiple trees at the same time. In addition to picking across the row as mentioned above, the harvester may pick multiple adjacent trees depending on the spacing and the robot size. This is especially efficient for some crops such as orange trees that are pruned into hedge where it is difficult to distinguish the branches of different trees. [0049-0050], disclosing complex plan that may be completed before picking is initiated… the harvester's arms can push through the leaves and twigs that can be moved out of the way, but must work around the more mature branches. Picking a fruit is different from pruning a fruit, and different strategies are planned for trees with different branch thickness/density. Therefore, the one or more actions i.e. picking, pruning, moving branches etc. are selected from a playbook of actions associated with each particular location).
Claim 15 recites same limitations as of claim 2, hence is rejected under same basis.
For claim 7, modified Koselka teaches: The method of claim 1, wherein recording the respective action for the robot to perform at each target location comprises:

associating the location of the robot with a respective action for the robot to perform at a target location of the one or more target locations (Abstract, disclosing a robot moves through a field first to "map" the field to determine plant locations, the number and size of fruit on the plants and the approximate positions of the fruit on each plant. A robot employed in this embodiment may comprise a GPS sensor to simplify the mapping process. GPS provides location of the robot. The map of the fruit is complete for a field, the robot can plan and implement an efficient picking plan for itself or another robot. In one embodiment of the invention, a scout robot or harvest robot determines a picking plan in advance of picking a tree. Respective action at each one or more target location i.e. tree is picking which fruit on the tree); and

storing, in memory hardware in communication with the data processing hardware, the association of the current position of the robot within the environmental map with the respective action for the robot to perform at the corresponding target location ([0012], disclosing a harvesting robot determines a picking plan in advance of picking a tree. This may be done if the map is finished hours, days or weeks before the robot is scheduled to harvest. It necessarily has to store the picking plan to be executed at a later time)
Claim 20 recites same limitations as of claim 7, hence is also rejected under same basis.

For claim 8, modified Koselka teaches: The method of claim 1, wherein recording the respective action for the robot to perform at the each target location further comprises obtaining additional information associated with respective action (Abstract, disclosing a robot moves through a field first to "map" the field to determine plant locations, the number and size of fruit on the plants and the approximate positions of the fruit on each plant. Once the map of the fruit is complete for a field, the robot can plan and implement an efficient picking plan for itself or another robot. Action is picking fruit and additional information is number and size of fruit on plant).
Claim 21 recites same limitations as of claim 8, hence is also rejected under same basis.

For claim 9, modified Koselka teaches: The method of claim 1, further comprising:

determining, by the data processing hardware, using the environmental map and the behavior tree, that the location of the robot corresponds to a target location of the one or more target locations (Abstract, disclosing robot employed in this embodiment may comprise a GPS sensor to simplify the mapping process. And a robot moves through a field first to "map" the field to determine plant locations, the number and size of fruit on the plants and the approximate positions of the fruit on each plant. [0014], disclosing aspect of this approach is that it pre-maps the individual vegetable locations on the plant and optionally preplans a picking sequence. Robot necessarily has to use GPS at time of harvest to determine it is at one or more target locations. [0015], disclosing the picking robot is provided a map comprising the number and approximate locations of oranges in each specific region of the tree. An embodiment of the picking plan algorithm provides the direction for the robot to locate itself or another robot near the tree, determines which arms to use in each tree region and specifies the optimal picking order for the fruit in that region); and  

based on determining that the location of the robot corresponds to the target location, instructing, by the data processing hardware, the robot to perform one or more actions linked to the target location ([0014], disclosing aspect of this approach is that it pre-maps the individual vegetable locations on the plant and optionally preplans a picking sequence. [0011], disclosing the map of the fruit is complete for a field, the robot can plan and implement an efficient picking plan. A robot moves through a field first to "map" the field to determine plant locations, the number and size of fruit on the plants and the approximate positions of the fruit on each plant. [0052], disclosing the picking plan may comprise fruit specific picking times so that multiple passes through a field are utilized in order to pick each fruit at its optimum ripeness level. Each fruit tree will have different number of ripe fruits. Picking a single fruit is one action, and each tree will have a different number of actions depending on number of ripe fruit).
Claim 22 recites same limitations as of claim 9, hence is also rejected under same basis.

For claim 11, modified Koselka teaches: The method of claim 1, wherein the behavior tree further links each of the one or more actions linked to each target location to an orientation of the robot (Abstract, disclosing robot moves through a field first to "map" the field to determine plant locations, the number and size of fruit on the plants and the approximate positions of the fruit on each plant. A robot employed in this embodiment may comprise a GPS sensor to simplify the mapping process. [0015], disclosing the picking robot is provided a map comprising the number and approximate locations of oranges in each specific region of the tree. An embodiment of the picking plan algorithm provides the direction for the robot to locate itself or another robot near the tree, determines which arms to use in each tree region and specifies the optimal picking order for the fruit in that region. Robot has to orient itself appropriately based in the map to effectively pick a fruit).
Claim 24 recites same limitations as of claim 11, hence is also rejected under same basis.

For claim 12, modified Koselka teaches: The method of claim 1, further comprising:

generating, by the data processing hardware, environmental map representative of the environment based on additional sensor data ([0026], disclosing a robot moves through a field first to "map" the field to determine plant locations, the number and size of fruit on the plants and the approximate positions of the fruit on each plant. [0028], disclosing the scout can gather other useful information including the condition, size, quantity, health and ripeness of the fruit, individual trees and the orchards as a whole. In another embodiment, the scout can be equipped with a variety of sensors, including but not limited to cameras, hydration sensors, spectral sensors or filters to sense changes in coloration of the leaves, bark or fruit. This database enables farmers to improve their yields); 

execution of instructions associated with the behavior tree commands the robot to navigate to each target location of the one or more target locations using the environmental map, wherein execution of instructions associated with the behavior tree commands the robot to navigate to each target location of the one or more target locations using the environmental map, and to perform the one or more actions linked to the particular target location based on the robot reaching the particular target location (Abstract, disclosing a robot moves through a field first to "map" the field to determine plant locations, the number and size of fruit on the plants and the approximate positions of the fruit on each plant. Fig. 1 discloses Scout robot and Fig. 2 discloses harvester robot. Each of them have their specific tasks i.e. scouting, picking, pruning etc. [0035], disclosing If an unusual event, such as a frost, excessive rain, drought, high winds, etc., occurs the scout may be sent through the grove again to update the forecasts and picking strategies).  

Koselka does not explicitly teaches generating an additional environmental map.
However, it would have been obvious to one having ordinary skill in the art before effective filing date to modify art of Koselka to generate additional map as duplication of parts (See MPEP 2144.04). Additionally, it would have been obvious to one having ordinary skill to modify art of Koselka to build multiple maps to efficiently organize and comprehend captured data of information including the condition, size, quantity, health and ripeness of the fruit, individual trees and the orchards as a whole, by farmers to improve yields.

Modified Koselka does not teach generating, by the data processing hardware, a second behavior tree, wherein. However, does not explicitly disclose: generating, by the data processing hardware, a second behavior tree.

However, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Koselka to generating, by the data processing hardware, a second behavior tree to store most effective behavior tree in memory. See also MPEP 2144.04 Duplication of Parts.
Claim 25 recites same limitations as of claim 12, hence is also rejected under same basis.

For claim 13, modified Koselka teaches: The method of claim 1, wherein the at least one sensor comprises at least one of a stereo camera ([0084], disclosing stereo camera pairs may be located around the perimeter of the platform. These camera pairs are shown in FIG. 1 as "Stereo Cameras Around Robot Body), a scanning light-detection and ranging (LIDAR) sensor, or a scanning laser-detection and ranging (LADAR) sensor.
Claim 26 recites same limitations as of claim 13, hence is also rejected under same basis.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koselka (US 20050126144) in view of Yamamoto (US 20200012239) and Tenorth (US 20190086894).

For claim 3, modified Koselka teaches: The method of claim 2, wherein:

the playbook of actions associated with the particular target location comprises a plurality prebuilt behavior tree portions associated with the particular target location, wherein each of the plurality prebuilt behavior tree portions is associated with an action for the robot to perform at the particular target location ([0013], disclosing harvester robot comprises a self-propelled automated platform with one or more articulating picking arms. Each arm may include one or more cameras and/or an embedded processor to accurately locate and reach each piece of fruit/vegetable, and a "hand" to grab and pick the fruit. [0035], disclosing determine everything from optimal pruning strategies to scheduling the harvest. [0081], disclosing  on the orchard, or field, the robot harvester may be picking multiple trees at the same time. In addition to picking across the row as mentioned above, the harvester may pick multiple adjacent trees depending on the spacing and the robot size. This is especially efficient for some crops such as orange trees that are pruned into hedge where it is difficult to distinguish the branches of different trees. [0049-0050], disclosing complex plan that may be completed before picking is initiated… the harvester's arms can push through the leaves and twigs that can be moved out of the way, but must work around the more mature branches. Picking a fruit is different from pruning a fruit, and different strategies are planned for trees with different branch thickness/density. Therefore, the one or more actions i.e. picking, pruning, moving branches etc. are selected from a playbook of actions associated with each particular location. As robot is capable of performing various actions, a prebuilt tree portion will have all the actions at disposal to perform); and

Modified Koselka does not explicitly teach: generating the behavior tree comprises combining two or more prebuilt behavior tree portions, wherein each of the two or more prebuilt behavior tree portions is associated with a different target location and selected from a corresponding plurality of prebuilt behavior tree portions associated with the respective target location.

Tenorth teaches generating the behavior tree comprises combining two or more prebuilt behavior tree portions, wherein each of the two or more prebuilt behavior tree portions is associated with a different target location and selected from a corresponding plurality of prebuilt behavior tree portions associated with the respective target location ([0193], disclosing organization of a behavior tree into largely independent subtrees creates highly modular task specifications, increasing the re-usability of parts of the control program for different purposes. Variables are locally defined for “sub-trees” only, which is more flexible than having global variables defined. This may allow the distribution of individual program fragments in a task library that may be used for other purposes in other scenarios. Other scenarios are other target locations).

It would have been obvious to one having ordinary skill in the ordinary skill in the art before effective filing date of claimed invention to further modify art of Koselka to generating the behavior tree comprises combining two or more prebuilt behavior tree portions, wherein each of the two or more prebuilt behavior tree portions is associated with a different target location and selected from a corresponding plurality of prebuilt behavior tree portions associated with the respective target location as taught by Tenorth to increase re-usability of parts of control program for different purposes. Thereby minimizing computational resources.
Claim 16 recites same limitations as of claim 3, hence is also rejected under same basis.

Claims 4-6, 10, 17-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Koselka (US 20050126144) in view of Yamamoto (US 20200012239) and Passot (US 20170329347).

For claim 4, modified Koselka teaches: The method of claim 1, 

Koselka teaches of a remote server (Abstract, disclosing picking plan may be generated in the scout robot, harvest robot or on a server. [0101], disclosing he plan is complete, the scout transmits it to the appropriate harvester at 503 (or to a server). Alternatively, the scout robot may merely transmit the map to a harvest robot or server where the picking plan is calculated and coordination between a plurality of harvest robots is performed. Use of the system without a centralized server comprises a peer-to-peer architecture. And [0035], disclosing Growers can initially send the scout through the grove anytime after the fruit is set on the trees, if an unusual event, such as a frost, excessive rain, drought, high winds, etc., occurs the scout may be sent through the grove again to update the forecasts and picking strategies. Sending a scout requires instructions given to scout robot). 

However, does not teach: further comprising receiving, at the data processing hardware, from a user device in communication with the data processing hardware, an action recording request requesting the data processing hardware to record an action for the robot to perform at a target location of the one or more target locations

Passot teaches: comprising receiving, at the data processing hardware, from a user device in communication with the data processing hardware, an action recording request requesting the data processing hardware to record an action for the robot to perform at a target location of the one or more target locations ([0131], disclosing a process flow diagram of an exemplary method 400 where robot 102 learns a route and then travels that route. For example, in portions 402, 404, 406 in teaching phase 414, robot 102 can learn route 116 demonstrated by user 604. Subsequently, in portions 408, 410, 412 in autonomous phase 416, robot 102 can autonomously navigate along route 106 or route. [0132], disclosing robot 102 can begin teaching phase 414 by receiving an input from input 574 in user interface 500 illustrated in FIG. 5A. User interface 500 can appear on display 576, which can be a mobile device, specialized device, or any other device with a screen and configured to accept a user input).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify server of Koselka to comprising receiving, at the data processing hardware, from a user device in communication with the data processing hardware, an action recording request requesting the data processing hardware to record an action for the robot to perform at a target location of the one or more target locations as taught by Passot to perform mapping of the field when a user desires it.
Claim 17 recites same limitation as of claim 4, hence is rejected under same basis.
For claim 5, modified Koselka teaches: The method of claim 4, wherein the user device is configured to:

Koselka does not teach Display, via a display of the user device, a graphical user interface identifying one or more available actions for the robot to perform; and
receive, via an interaction with the graphical user interface, information identifying the respective action for the robot to perform at each target location

Passot teaches: display, via a display of the user device, a graphical user interface identifying one or more available actions for the robot to perform ([0132], disclosing  robot 102 can begin teaching phase 414 by receiving an input from input 574 in user interface 500 illustrated in FIG. 5A. Begin teaching phase is an action performed by robot); and

receive, via an interaction with the graphical user interface, information identifying the respective action for the robot to perform at each target location ([0132], disclosing  robot 102 can begin teaching phase 414 by receiving an input from input 574 in user interface 500 illustrated in FIG. 5A. Begin teaching phase is an action performed by robot. [0042], disclosing the created map comprises an indication representative at least in part of an action performed by the robot on the navigable route. In some implementations, the action is cleaning a floor. The robot can record these actions in memory 302 and later perform them when autonomously navigating. These actions can include any actions that robot 102 may perform. And [0110], disclosing robot 102 can receive those control signals as instructions for movement. Therefore, a user can teach the route and actions associated for each target location through user interface).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify Server of Koselka to Display, via a display of the user device, a graphical user interface identifying one or more available actions for the robot to perform; and
receive, via an interaction with the graphical user interface, information identifying the respective action for the robot to perform at each target location at taught by Passot to enable an operator/user at server to monitor and control functions of robotic harvester.
Claim 18 recites same limitations as of claim 5, hence is rejected under same basis.

For claim 6, modified Koselka teaches: The method of claim 4, further comprising, in response to receiving the action recording request:

obtaining, by the data processing hardware, additional information associated with the respective action, for the robot to perform at each target location (Abstract, disclosing he invention a robot moves through a field first to "map" the field to determine plant locations, the number and size of fruit on the plants and the approximate positions of the fruit on each plant. And arm of a robot may be mounted in appropriately shaped protective enclosure so that a camera can be physically moved into the canopy of the plant if necessary to map fruit locations from inside the canopy. As action is to pick or prune the fruit, number, size and location of fruit is additional information),
 
wherein recording the respective action for the robot to perform at each target location further comprises recording the additional information associated with the respective action for the robot to perform at each target location (Abstract, disclosing he invention a robot moves through a field first to "map" the field to determine plant locations, the number and size of fruit on the plants and the approximate positions of the fruit on each plant. And arm of a robot may be mounted in appropriately shaped protective enclosure so that a camera can be physically moved into the canopy of the plant if necessary to map fruit locations from inside the canopy. As action is to pick or prune the fruit, number, size and location of fruit is additional information. And the map of the fruit is complete for a field, the robot can plan and implement an efficient picking plan for itself or another robot. All the additional information is necessarily recorded to execute the picking plan).
Claim 19 recites same limitations as of claim 6, hence is also rejected under same basis.

For claim 10, modified Koselka Passot teaches: The method of claim 1, wherein receiving the sensor data comprises:

receiving input from a device, the input identifying an action of the robot ([0088], internal computer and electronics may control the arm motors as well as navigate the scout through the field or a centralized server may be utilized in order to perform these functions. Abstract, disclosing east one camera on at least one arm of a robot may be mounted in appropriately shaped protective enclosure so that a camera can be physically moved into the canopy of the plant if necessary to map fruit locations from inside the canopy. Once the map of the fruit is complete for a field, the robot can plan and implement an efficient picking plan for itself or another robot. Action is moving the arm to perform mapping of fruit); and

capturing the sensor data based on the input (Abstract, disclosing least one camera on at least one arm of a robot may be mounted in appropriately shaped protective enclosure so that a camera can be physically moved into the canopy of the plant if necessary to map fruit locations from inside the canopy)

Although Koselka teaches of a server that provides action input to robot and ability to send a scout robot ([0035], disclosing Growers can initially send the scout through the grove anytime after the fruit is set on the trees, if an unusual event, such as a frost, excessive rain, drought, high winds, etc., occurs the scout may be sent through the grove again to update the forecasts and picking strategies), Koselka does not explicitly disclose server to be a user device.

Passot teaches of a user device to provide action input to robot ([0110], disclosing portion 204 includes demonstrating navigation route 116 to robot 102. By way of illustration using FIG. 1B, user 604 can demonstrate to robot 102 by, without limitation, driving, remote controlling, pushing, or otherwise controlling robot 102 along route 116. For example, user 604 can cause control signals to be sent to robot 102. Robot 102 can receive those control signals as instructions for movement. A plurality of these movements can, together, form the demonstrated route. In this way, user 604 can demonstrate to robot 102 the desired route for travelling); and
	
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify server of Koselka to increase utility of the server and enable a user to interact with the robot.
Claim 23 recites same limitations as of claim 10, hence is also rejected under same basis.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664